                    Case 1:20-cv-02068-LGS Document 98 Filed 05/11/20
                                                             05/09/20 Page 1 of 1
                                           L AW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM   The deadline for Defendant to answer or otherwise respond TELEPHONE : 212.229.2249
J OHN M. G URRIERI            was March 31, 2020. See ECF 5. The ini?al conference se for F ACSIMILE : 212.229.2246
JMGURRIERI@ ZELLERLEGAL . COM May 14, 2020, at 10:30 A.M. is adjourned to June 18, 2020, at

                              10:30 A.M. Pre-conference materials are due on June 11, 2020.

                              If Defendant fails to answer or otherwise respond by June 11, 2020,
                              Plain?ﬀ shall ﬁle default judgment materials pursuant to the
                              Court’s Individual Rules (Appendix A) by June 11, 2020, in lieu of
                              ﬁling pre-conference materials.

                              SO ORDERED
                                                               0D\൳൬൪൬൪
                              Dated: May 11, 2020
        VIA ECF                      New York, New York

        Hon. Lorna *6FKR¿HOG8QLWHG6WDWHV'LVWULFW-XGJH
        8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        5HBishop v. Dermalogica, LLC൬൪&9൪൬൪൰൲ /*6

        'HDU-XGJH6FKR¿HOG

                ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ1RRQHKDVDSSHDUHGLQ
        WKLVFDVHDQGWKHSODLQWL൵KDVQRWEHHQ LQFRQWDFWZLWKGHIHQGDQW๠HUHIRUHWKH SODLQWL൵ PRYHV
        IRUDQDGMRXUQPHQWRIWKHLQLWLDOFRQIHUHQFH๠HSODLQWL൵DVNV IRU൮൯ GD\VWRWU\WRFRQWDFWWKH
        GHIHQGDQW DQGDVN WKHPWRSDUWLFLSDWHLQOLWLJDWLRQRUVHWWOH EHIRUHEHJLQQLQJGHIDXOWSURFHHGLQJV

                ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                               5HVSHFWIXOO\VXEPLWWHG
                                                               5HVSHFWIXOO\ V



                                                               -RKQ0*XUULHUL
                                                               -RKQ 0 *XUU




                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
